DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 2/2/2022 are acknowledged and have been fully considered.  Claims 1 and 4-16 are now pending.  Claims 2-3 and 17-20 are canceled; claims 1 and 8-12 are amended; claims 8-15 are withdrawn; no claims are new.
Claims 1, 4-7, and 16 will be examined on the merits herein.

Examiner’s Note
Claim 1 has been amended to delete the recitation of “alone or as an adjuvant treatment to antibiotics”, however the text has been removed from the claim rather than indicated by a strike-through.  As the amendment otherwise complies with 37 CFR 1.121, it is accepted in order to promote compact prosecution.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting the growth of bacteria in vitro with a carbazate-functionalized polyvinyl alcohol (PVAC), does not reasonably provide enablement for treatment and prevention of bacteria-inducted infection and disease in a patient with the nucleophic center a nucleophilic centre selected from the among the group consisting of a hydrazide group, a semicarbazide group, a carbazate group, a thiosemicarbazide group, and a thiocarbazate group wherein the bacteria-induced infection and disease are selected from infection and disease in connection with mouth, dental or throat infections, systemic infection, infections in skin sores or ulcers, eye infections, ear infections, cystitis in individuals with catheter, venereal diseases in individuals, respiratory infections, infections deep in body cavities or abscesses, central nervous infections, or bacterial infections in immunosuppressed patients.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
 Nature of the invention:  Claim 1 recites a method for prevention or treatment of bacteria-induced infection and disease comprising administering to a patient an active principle comprising a carrier which exhibits a plurality of a scavenger structure, said scavenger structure comprising a nucleophilic centre selected from the among the group consisting of a hydrazide group, a semicarbazide group, a carbazate group, a thiosemicarbazide group, and a thiocarbazate group, wherein the bacteria-induced infection and disease are selected from infection and disease in connection with mouth, dental or throat infections, systemic infection, infections in skin sores or ulcers, eye infections, ear infections, cystitis in individuals with catheter, venereal diseases in individuals, respiratory infections, infections deep in body cavities or abscesses, central nervous infections, or bacterial infections in immunosuppressed patients.
The state of the prior art:  Bowden et al. (US 2016/0175451, cited on IDS filed 1/17/2020) teaches a nucleophilic centre complying with the formula X1(—R″—)(—R′)mHn where: a) X1 is a single-bonded heteroatom selected amongst N, O and S and exhibits a free electron pair; b) m is 0 or 1 and n is 1 or 2; c) -R″- is a bivalent organic group providing attachment to the carrier via one of its free valences and to X1 at the other free valence; and d) R′- is a monovalent organic group attached to the X1 via its free valence (see abstract).  Bowden et al. teaches the composition containing active principle is administered to said individual (see [0034]). Bowden et al. teaches carbazate-functionalized polyvinyl alcohol (see [0186]) and teaches utilizing the materials to form sutures impregnated with the carbazate-functionalized polyvinyl alcohol (see [0188]).  Further, Fredriksson (“Outcome and prevention strategies in peritoneal adhesion formation”). Fredriksson teaches carbazate-activated polyvinyl alcohol (see abstract), where rats (i.e. patients) were treated with either peritoneal instillation of PVAC, or the anastomosis was sutured with PVAC-impregnated resorbable polyglactin sutures (see abstract). Fredriksson teaches that modifying sutures by giving them antibacterial properties has been effective in infection prevention and the healing of wounds (see page 48). Fredriksson teaches that in analogy, sutures where impregnated with PVAC (see page 48).
The relative skill of those in the art:  The relative skill of those in the art is high.
 The predictability or unpredictability of the art:  Fredriksson teaches that modifying sutures by giving them antibacterial properties has been effective in infection prevention and the healing of wounds (see page 48). Fredriksson teaches that in analogy, sutures where impregnated with PVAC (see page 48), however does not specifically teach or suggest the treatment or prevention of bacteria-induced infection and disease.
The breadth of the claims:  The scope of the claims is very broad as claim 1 reads on a broad genus of compounds with a hydrazide group, a semicarbazide group, a carbazate group, a thiosemicarbazide group, and a thiocarbazate group and a variety of different infection and disease in connection with mouth, dental or throat infections, systemic infection, infections in skin sores or ulcers, eye infections, ear infections, cystitis in individuals with catheter, venereal diseases in individuals, respiratory infections, infections deep in body cavities or abscesses, central nervous infections, or bacterial infections in immunosuppressed patients.
The amount of direction or guidance presented:  The specification speaks generally prevention or treatment of bacteria-induced infection and disease.  However, guidance is not given the specific infection or disease, the route of administration, or dosages given to the patient.
 The presence or absence of working examples: The specification provides an example with a specific compound (PVAC) for an in vitro study on the antibacterial effect of the material against Pseudomonas aeruginosa, Sphingomonas uppsaliensis, Klebsiella pneumonia, Klebsiella pneumoniae (ESBL—extended spectrum beta-lactamase), Staphylococcus epidermidis (KNS), Escherichia coli, Entreococcus faecium, Enterococcus faecalis, Enterobacter chloacae, Streptococcus pyogenes, Staphylococcus aureus, and Bacillus cereus.  However, the specification provides no working examples of prevention or treatment of bacteria-induced infection and disease in a patient, nor does it show any examples of treating or preventing disease in a patient caused by Pseudomonas aeruginosa, Sphingomonas uppsaliensis, Klebsiella pneumonia, Klebsiella pneumoniae (ESBL—extended spectrum beta-lactamase), Staphylococcus epidermidis (KNS), Escherichia coli, Entreococcus faecium, Enterococcus faecalis, Enterobacter chloacae, Streptococcus pyogenes, Staphylococcus aureus, and Bacillus cereus.
The quantity of experimentation necessary:  In order to practice the invention, one skilled in the art would undertake a novel and extensive research program into prevention or treatment of bacteria-induced infection and disease with the genus of compositions described by claim 1.  Because this research would have to be exhaustive, and because it would involve such a wide scope of compositions, bacteria, diseases, dosages, and routes of administration it would constitute an undue and unpredictable experimental burden.
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for the recites a method for prevention or treatment of bacteria-induced infection and disease comprising administering to a patient an active principle comprising a carrier which exhibits a plurality of a scavenger structure, said scavenger structure comprising a nucleophilic centre selected from the among the group consisting of a hydrazide group, a semicarbazide group, a carbazate group, a thiosemicarbazide group, and a thiocarbazate group, wherein the bacteria-induced infection and disease are selected from infection and disease in connection with mouth, dental or throat infections, systemic infection, alone or as an adjuvant treatment to antibiotics, infections in skin sores or ulcers, eye infections, ear infections, cystitis in individuals with catheter, venereal diseases in individuals, respiratory infections, infections deep in body cavities or abscesses, central nervous infections, or bacterial infections in immunosuppressed patients.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been narrowed, and that the nucleophilic center is limited to the hydrazide group, a semicarbazide group, a carbazate group, a thiosemicarbazide group, and a thiocarbazate group.  However, the issue at hand is not merely the structure claimed, but rather the method as a whole.  Claim 1 recites a method for prevention or treatment of bacteria-induced infection and disease comprising administering to a patient an active principle comprising a carrier which exhibits a plurality of a scavenger structure, said scavenger structure comprising a nucleophilic centre selected from the among the group consisting of a hydrazide group, a semicarbazide group, a carbazate group, a thiosemicarbazide group, and a thiocarbazate group, wherein the bacteria-induced infection and disease are selected from infection and disease in connection with mouth, dental or throat infections, systemic infection, infections in skin sores or ulcers, eye infections, ear infections, cystitis in individuals with catheter, venereal diseases in individuals, respiratory infections, infections deep in body cavities or abscesses, central nervous infections, or bacterial infections in immunosuppressed patients, which reads on a huge genus of composition for the claimed method of treatment and prevention for a huge genus of bacteria-induced infections and diseases.
Applicant argues that the claims are limited to encompass the carbazate group of PPVAC that is tested in the example of the specification. The specification provides an example with a specific compound (PVAC) for an in vitro study on the antibacterial effect of the material against Pseudomonas aeruginosa, Sphingomonas uppsaliensis, Klebsiella pneumonia, Klebsiella pneumoniae (ESBL—extended spectrum beta-lactamase), Staphylococcus epidermidis (KNS), Escherichia coli, Entreococcus faecium, Enterococcus faecalis, Enterobacter chloacae, Streptococcus pyogenes, Staphylococcus aureus, and Bacillus cereus.  However, the specification provides no working examples of prevention or treatment of bacteria-induced infection and disease in a patient, nor does it show any examples of treating or preventing disease in a patient caused by Pseudomonas aeruginosa, Sphingomonas uppsaliensis, Klebsiella pneumonia, Klebsiella pneumoniae (ESBL—extended spectrum beta-lactamase), Staphylococcus epidermidis (KNS), Escherichia coli, Entreococcus faecium, Enterococcus faecalis, Enterobacter chloacae, Streptococcus pyogenes, Staphylococcus aureus, and Bacillus cereus. 
Applicant argues that the specification provides guidance in selecting the appropriate patient population, selecting the appropriate dosage, and in disclosing screening assays for the compounds within the scope of the claims.  However, the patient population on page 4 simply recites a large list of bacteria-inducted infection and diseases.  The specification generally recites that “[t]he suitable dosage (per administration) for in-vivo applications depends on the particular medical indication, formulation (e.g. kind of, support material, AP, scavenger structure, concentrations, etc), etc and thus is selected within a broad interval, e.g. 10−12-102 g with 10−6-10−3 g as a particularly interesting interval. Experimental testing is needed for individual cases.”  (see [0132]).  Further, the instant specification provides no information on how to practice the claimed method in view of dosages, specific active agents, routes of administration, disease/infection, formulations etc.  The specification also generally teaches that the active principle is present in the pharmaceutical composition is present at a concentration of 5 μg/ml or more, or 10 μg/ml or more, or 20 μg/ml or more, or 100 μg/ml or more, or 200 μg/ml or more, or 500 μg/ml or more, or 20 mg/ml or less, but preferably 10 mg/ml or less, or 5 mg/ml or less, or 1 mg/ml or less (see [0031]), however, the claims at hand are drawn to a method of treatment and prevention in a patient, not to a pharmaceutical composition.
Applicant argues that the specification provides a working example showing antibacterial efficacy in vitro against twelve strains using carbazate-functionalized PVAC.  However, as noted above, the claims at hand are drawn to a method of treatment and prevention in a patient.  Regarding the correlation between in vitro data and in vivo enablement, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate.  However, there is no established correlation between the in vitro data presented and infection and disease in connection with mouth, dental or throat infections, systemic infection, infections in skin sores or ulcers, eye infections, ear infections, cystitis in individuals with catheter, venereal diseases in individuals, respiratory infections, infections deep in body cavities or abscesses, central nervous infections, or bacterial infections in immunosuppressed patients, which is potentially not associated with said twelve bacterial strains at all. 
Applicant argues that the record establishes that one of ordinary skill in the art would have a reasonable basis to conclude that the claimed compounds would have some therapeutic efficacy in treating infections, even if further research and development were needed to obtain FDA approval of the drug for such treatment.  However, the claims are not drawn to a specific drug, or even to a small genus for the treatment of a specific bacterial infection.  The claims are drawn to a method of treatment and prevention using a large genus of drugs for a large genus of divergent bacterial infections.
Thus, Applicant’s arguments are not found to be persuasive and the modified rejection of record as necessitated by amendment is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611